DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 and 10/11/2022 have been considered by the examiner.

Status of the Claims
The response filed 09/06/2022 is acknowledged.
Claims 1-2, 5, 7, 9-16 are pending.
Claims 15-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.
Applicant’s request for rejoinder is acknowledged.
Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. 
Claims 1-2, 5, 7, 9-14 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Terminal Disclaimer
The terminal disclaimer filed on 09/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US App. No. 17108947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn since claim 6 was canceled.  
The rejection of claims 1, 3, 6, 7, 8, and 10-13 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fullriede, BioNanoMat, 17, 2016 (cited on IDS dated 04/21/2022) has been withdrawn since Fullriede does not expressly teach the antimicrobial material completely surrounded by a layer of SiO2.
The rejection of claims 1, 3, 6, 7, 8, 10, 11, 12, 13, 14 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sienna, WO 2015074028 A1 (cited on Applicant’s IDS dated 04/21/2022) since Sienna does not expressly teach microparticles comprising a layer of SiO2 completely surrounding the antimicrobial material. 
The rejection of claims 1 and 6-13 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tung, WO 2012119155 A1 (cited previously) since Tung does not expressly teach the layer surrounding the antimicrobial material comprises SiO2.
The rejection of claims 1, 2 and 6-14 under 35 U.S.C. 103 as being unpatentable over Tung, WO 2012119155 A1 in view of Rosenblatt, J Dent Res, 116, 2009 (cited on IDS dated 12/22/2020) has been withdrawn since the combined teachings of Tung and Rosenblatt do not expressly teach the antimicrobial material completely surrounded by a layer of SiO2.
The rejection of claim(s) 1-14 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15-29 of U.S. Application No. 17108947 has been withdrawn since the terminal disclaimer filed 09/06/2022 has been accepted.

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered in as much as they apply to the rejections below but they are not persuasive. 
The rejections based on the teachings of Tung, Lapidot and Rosenblatt (all previously cited) have been modified to address Applicant’s amendment.
Tung teaches the composition may comprise an antimicrobial agent, calcium, fluoride, and/or silver effectively separated in stable concentrations using separate layers or microencapsulated and suspended in a solution or matrix. While Tung does not expressly teach the antimicrobial agent completely surrounded by a shell of SiO2, i.e., microcapsules comprising a shell containing SiO2 surrounding the antimicrobial agent, this technique was known from Lapidot. Lapidot teaches microcapsules having a core shell structure, and a diameter of approximately 0.1 to 100 microns, and a core including at least one active ingredient encapsulated within the shell, wherein the shell is obtained by a sol-gel process (Lapidot, e.g., Abstract). The shell, i.e., layer of the presently claimed invention, may be pure silica, i.e., SiO2- (Lapidot, e.g., 0130, 0232, example 1). The technique enables a broad range of active ingredient loading in the microcapsules, e.g., from about 0.001 to about 95% (Lapidot, e.g., 0084-0085). The technique offers advantages including ease of incorporating the actives into therapeutic, cosmetic, or cosmeceutical compositions with simple mixing to achieve and effective dispersion (Lapidot, e.g., 0123), with a high loading capacity (Lapidot, e.g., 0125).
 Lapidot teaches the capsules for antibacterial and antimicrobial agents in compositions including toothpaste and other compositions designed for oral cavity/dental applications (Lapidot, e.g., 0203). The skilled artisan would have seen Lapidot as teaching an effective technique for achieving stable concentrations of Tung’s actives which are separated in the same composition with enhanced stability and which are simple to formulate with effective dispersion in the desired formulation. The skilled artisan would have had a reasonable expectation of success since Lapidot teaches the technique for improving formulations dental application, e.g., cavities like Tung.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tung, WO 2012119155 A1 in view of Lapidot, US 20020064541 A1.
Tung teaches compositions effective for delivering an antimicrobial agent (chlorhexidine, Abstract), where the chlorhexidine is within a carrier, in a layer, or microencapsulated (Tung, e.g., ¶ 44, and claim 28: layer comprising a fist gel comprising a chlorhexidine salt). Compositions are effective for releasing higher concentrations of chlorhexidine and ions, e.g., calcium, phosphate, fluoride, and silver at a pH of less than 7, i.e., under acidic conditions (Tung, e.g., ¶ 38). Tung’s compositions are able to release more antimicrobial agents, e.g., chlorhexidine and/or silver under acidic conditions meeting the limitation of a layer that is configured to release the antimicrobial material in the presence of a low pH environment and the limitations of claim 7. 
With respect to the antimicrobial agents recited in claim 1 as amended:
Tung teaches antimicrobial agents including triclosan (Tung, e.g., 0058). Further, since chlorhexidine is a chloride salt, the recitation of halogen reads on the chlorhexidine antimicrobial agent of Tung.  
Tung teaches a composition according to claim 1 and wherein the composition may comprise chlorhexidine antimicrobial agent, calcium, fluoride, and/or silver effectively separated in stable concentrations using separate layers or microencapsulated and suspended in solution (Tung, e.g., 44). However, Tung does not expressly teach the layer surrounding the antimicrobial material comprises SiO2. 
Lapidot teaches compositions exhibiting enhanced formulation stability and delivery of topical active ingredients (Lapidot, e.g., Title). Lapidot teaches microcapsules having a core shell structure, and a diameter of approximately 0.1 to 100 microns, and a core including at least one active ingredient encapsulated within the shell, wherein the shell is obtained by a sol-gel process (Lapidot, e.g., Abstract). The shell, i.e., layer of the presently claimed invention, may be pure silica, i.e., SiO2- (Lapidot, e.g., 0130, 0232, example 1). The technique enables a broad range of active ingredient loading in the microcapsules, e.g., from about 0.001 to about 95% (Lapidot, e.g., 0084-0085). The technique offers advantages including ease of incorporating the actives into therapeutic, cosmetic, or cosmeceutical compositions with simple mixing to achieve and effective dispersion (Lapidot, e.g., 0123), with a high loading capacity (Lapidot, e.g., 0125).
Lapidot teaches the capsules for antibacterial and antimicrobial agents in compositions including toothpaste and other compositions designed for oral cavity/dental applications (Lapidot, e.g., 0203). Lapidot teaches the capsules for treating bacterial infection and cavities (Lapidot, e.g., claim 288, 0200). Lapidot teaches the capsules for active agents including dental agents (Lapidot, e.g., 0053 and claim 18), and substances having therapeutic effect on the teeth or in the oral cavity (Lapidot, e.g., 0170), e.g., toothpaste or mouthwash).
Lapidot teaches encapsulation creates microdomains within the entire formulation, e.g., one active ingredient can be encapsulated while a second encapsulated active ingredient can be present in the carrier which is particularly advantageous since the technique offers enhanced stabilization of a composition that comprises active ingredients that are chemically reactive with one another (Lapidot, e.g., 0148).  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from Tung using the known technique of encapsulating the antimicrobial materials within a shell layer comprising silica as suggested in Lapidot to improve Tung’s compositions in the same way. Since Tung teaches the composition may comprise an antimicrobial agent, calcium, fluoride, and/or silver effectively separated in stable concentrations using separate layers or microencapsulated and suspended in a solution or matrix, the skilled artisan would have seen Lapidot as teaching an effective technique for achieving stable concentrations of Tung’s actives which are separated in the same composition with enhanced stability and which are simple to formulate with effective dispersion in the desired formulation. The skilled artisan would have had a reasonable expectation of success since Lapidot teaches the technique for improving formulations dental application, e.g., cavities like Tung.
Applicable to claim 5: the claimed range overlaps significantly with the range of 3-50 microns suggested in Lapidot, e.g., 0153, and is entirely within the range of between 0.1 micron and 100 microns more generally taught (Lapidot, e.g., Abstract and 0135). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Applicable to claim 9: compositions include additional active ingredients, e.g., fluoride, phosphate, calcium salts (Tung, e.g., claim 28); antimicrobial peptides and derivatives thereof, or chitosan (Tung, e.g., 17) silver and salts thereof (Tung, e.g., 19). Applicable to claims 10 and 11: Tung teaches compositions in the form of a varnish (Tung, e.g., examples 5 and 6 and claim 20). Varnishes contain inactive ingredients, e.g., carriers, oils, waxes, ester, alcohols and polyols (Tung, e.g., 41 and claim 12). Additional active and inactive substances are found in ¶ 58- ¶ 59. 
Applicable to claim 12: antimicrobial agents are generally present in the range of from about 0.1 to 3% or 0.05 to about 5% (Tung, e.g., 21). These amounts overlap with the claimed range. Exemplary compositions contain 10% antimicrobial chlorhexidine (Tung, e.g., example 5, pg. 28). This is a clearly disclosed value within the claimed range. Also exemplified is a varnish containing 35.1% chlorhexidine (Tung, e.g., example 6). This is a clearly disclosed value within the claimed range. 
Applicable to claim 13: Tung teaches the composition in the form of an adhesive (Tung, e.g., 41). Further, Tung suggests varnishes are configured to adhere to teeth since they harden over a short time by contact with saliva and/or air (Tung, e.g., 41) and provide long contact times with tooth surfaces, with good ion release kinetics, for effective formation of the desired compounds (Tung, e.g., 20). 
Applicable to claim 14: Tung teaches the compositions, e.g., in the form of a varnish or adhesive may contain resins, natural polymers synthetic polymers, e.g., polyurethane, two part resin (composite resin), which have been used for sustained release tooth fluoridation (Tung, e.g., 41).
Accordingly, the subject matter of claims 1, 5, 7 and 9-14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tung, WO 2012119155 A1 in view of Lapidot, US 20020064541 A1 as applied to claims 1, 5, 7 and 9-14 above, and further in view of Rosenblatt, J Dent Res, 116, 2009.
The combined teachings of Tung and Lapidot enumerated above apply here. The combined teachings of Tung and Lapidot teach an antimicrobial agent encapsulated in a silica shell but do not expressly teach the antimicrobial material comprising silver diamine fluoride.
Rosenblatt teaches silver diamine fluoride was known and used for teeth and reports silver diamine fluoride combines the benefits of sodium fluoride and silver nitrate, i.e., fluoride produces fluoroapatite through reaction with the hydroxyapatite of teeth, and silver phosphate which provides antibacterial effect on bacteria present (Rosenblatt, e.g., pg. 119). Rosenblatt teaches silver diamine fluoride can have a significant and substantial benefit in arresting and preventing caries since SDF is more effective in preventing and arresting dental caries than conventional fluoride containing tooth varnish (Rosenblatt, e.g., Abstract, and pg. 121:Quantitative Assessments). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify antimicrobial compositions suggested by the combined teachings of Tung and Lapidot by incorporating SDF into the antimicrobial material to improve the compositions in the same way suggested by Rosenblatt with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Rosenblatt teaches SDF is more effective than conventional fluoride containing dental treatments, and combines the effects of two separate ions suggested in Tung’s compositions, i.e., fluoride and silver into a single compound for formulation. The skilled artisan would have had a reasonable expectation of success since Tung teaches the antimicrobial compositions may further comprises sources of fluoride and silver ions. 
The skilled artisan, motivated to incorporate SDF from Rosenblatt into compositions comprising an antimicrobial material encapsulated with a silica shell as suggested by Tung and Lapidot for improved treatment and prevention of caries, would have arrived at microparticles comprising SDF surrounded by a layer of SiO---2- as claimed.
Lapidot teaches the compositions effective to release higher concentrations of antimicrobial agent and ions at a pH of less than 7, when the tooth is “under attack” or most susceptible to demineralization (Tung, e.g., 38). The composition of Tung and Lapidot improved by SDF as suggested in Rosenblatt would have led one skilled in the art to a configuration which is capable of releasing a greater amount of antimicrobial material or increased rate of antimicrobial material release in the presence of an active dental caries lesion. Tung teaches the composition releases higher concentrations when the tooth is under attack and subject to demineralization. Tung teaches dental caries (tooth decay) is a demineralization process caused by acids produced from bacteria plaque (Tung, e.g., 33).
Accordingly, the subject matter of claim 2 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615         


/SUSAN T TRAN/Primary Examiner, Art Unit 1615